Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Acknowledgement is made of the drawings filed 12/28/2021 which minimally illustrate a roller having a shaft and some interior holes.  However, the drawings do not illustrate the limitations of claim 1, lines 6-7, claim 2, claim 4, claim 5, and  claims 7-10.  Also, these drawings omit lines, numbers, and/or letters.  Some drawings even appear to be unclear photographs which can be illustrated as line drawings.  The claimed feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the specification as originally filed fails to set forth numbers, letters, and/or reference characters in accordance with the drawings to clearly disclose the claimed invention as set forth in claims 1-13.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is unclear what is meant by a length of opposite ends of the roller body ranges from 0.1 to 0.5 times the total length of the roller body?  How do the roller ends have a length when ends of the roller are annular or round?  Clarification is necessary.
In claim 7, line 3, “the total body length” lacks antecedent basis.
In claim 8, it unclear what is meant by the phrase, “the holes are distributed by 50 to 80% in a 20% section in terms of a distance from opposite ends of the roller body”?  Clarification is necessary.

                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR890008142) in view of Rebstock et al (US2012/0255488).
Park provides a paint roller comprising a cylindrical roller body (5; see Figs. 1-2) having a plurality of holes (3) and a roller covering (2) surrounding an outer surface of the roller body(5).  Park does not set forth the holes densely distributed at opposite ends of the roller body.  However, Rebstock recognizes in the art, roller construction wherein a roller body is formed with a non-uniform distribution of holes (78A, 78B, 79) wherein holes (78A, 78B) at opposite ends of the roller body are concentrated/dense in order to effect a desired distribution of coating thickness [0046].  In light of the teachings of Rebstock, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide holes in the Park paint roller having dense distribution at opposite ends of the roller body in order to effect a desired distribution of coating on the roller covering for application to a substrate or coating receiving surface.
Regarding claim 7, the determination of the suitable dimension of the roller body for distribution of coating material or paint on a substrate or coating receiving surface would be through routine experimentation.
Regarding claim 8, the paint roller as defined by the combination above would provide for dense distribution at opposite ends of the roller body in order to effect a desired distribution of coating on the roller covering for application to a substrate or coating receiving surface.  The holes (78A) as shown by Rebstock appear to spaced a predetermined distance from opposite ends of the roller body (see Fig. 7B).
Regarding claim 9, the paint roller as defined by the combination above would provide for dense distribution at opposite ends of the roller body in order to effect a desired distribution of coating on the roller covering for application to a substrate or coating receiving surface.  The holes (78A) as shown by Rebstock appear to spaced a predetermined distance from opposite ends of the roller body (see Fig. 7B).  However, Rebstock also recognizes that the number of holes can be distributed differently as shown in Fig. 7A wherein the diameter of the holes increases from the center of the roller (71) to both ends of the roller.  
Regarding claim 10, again see that Rebstock recognizes that the number of holes can be distributed differently as shown in Fig. 7A wherein the diameter of the holes increases from the center of the roller (71) to both ends of the roller.  
Regarding claims 11-13, the routineer in the art would determine via routine experimentation and in accordance with the substrate being treated or even the surface being treated, the appropriate dimensions of the paint roller including diameter, length, and even thickness of roller cover. 

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR890008142) in view of Rebstock et al (US2012/0255488) as applied to claim 1 above and further in view of Wolcott et al (US4,667,361).
The teachings of Park and Rebstock have been mentioned above. Park recognizes the use of a cap or cover (7, 7’) on both ends of the roller body (see Figs. 1 and 2).  Park and Rebstock are silent concerning the roller body including a bent portion and hinge portion support in an inner space of the roller body.  However, Wolcott illustrates in the paint roller art, the roller body (11) including a bent portion or tab (18 or 19, see Fig. 1) and hinge portion (13) to support in an inner space of the roller body (11) which construction allows for opening of the roller body (11) for cleaning of the roller (see abstract; col. 2, lines 52-63; claim 1).  In light of the teachings of Wolcott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the roller body of the paint roller as defined by the combination above having a bent portion or tab and hinge portion to support an inner space of the roller body to allow for opening of the roller body to facilitate cleaning.
Regarding claim 3, the paint roller as defined by the combination above would provide for an internally feed roller body (see Park, roller body 5) with surface holes or outlets (3) through which paint would be ejected.
Regarding claim 5, the paint roller as defined by the combination above would provide the support on one side of the roller body (5; see Park, Figs. 1 and 2) via shaft pipe (1).
Regarding claim 6, the paint roller as defined by the combination above does recognize that the hinge portion can be made from a suitable material of desired strength and stiffness as evidenced by Wolcott (col. 2, lines 52-67).  Although urethane foam or silicon foam or sponge are not set forth, it would have been obvious to one of ordinary skill in the art to make the hinge portion of the paint roller as defined by the combination above from a suitable material of desired strength and stiffness to support the roller body.   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR890008142), Rebstock et al (US2012/0255488), and Wolcott et al (US4,667,361) as applied to claims 1 and 2 above and further in view of Seo (KR200486270).
The teachings of Park, Rebstock, and Wolcott have been mentioned above.  None teach or suggest the [end] cap larger than the diameter of the roller cover to prevent lateral paint splattering/scattering.  However, Seo appears to at least illustrates [end] cap (310, 320; see Fig. 1) as large or slightly larger than the diameter of the roller cover to prevent lateral paint splattering/scattering.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the paint roller as defined by the combination above with [end] cap larger than the diameter of the roller not only to prevent paint splattering/scattering but to also provide for a clean edge application of paint to the substrate or coating receiving surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents set forth rollers with unique outlet opening distributions:  Bernards (US2003/175441) and Tsuchi et al (US2006/0193985).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
12/13/2022